Citation Nr: 0032167	
Decision Date: 12/09/00    Archive Date: 12/20/00

DOCKET NO.  99-06 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical services rendered at the University of 
California, Davis Medical Center from March 12, 1998 to March 
20, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1949 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Martinez, California, which denied the veteran's claim for 
reimbursement or payment of the expenses incurred at the 
University of California, Davis Medical Center in March 1998.  
While an October 1998 statement of the case (SOC) indicates 
that the VAMC authorized payment of expenses incurred at the 
University of California, Davis Medical Center from March 12 
to March 13, 1998, and denied reimbursement of all expenses 
subsequently incurred at the facility, a copy of this 
determination is not of record.  Therefore, the issue on 
appeal has been framed to include expenses for services 
rendered at the University of California, Davis Medical 
Center from March 12 to March 13, 1998.

Upon reviewing the record, the Board is of the opinion that 
further development is warranted.  Therefore, the disposition 
of the issue of entitlement to reimbursement or payment of 
the cost of unauthorized medical services rendered at the 
University of California, Davis Medical Center from March 12, 
1998 to March 20, 1998 will be held in abeyance pending 
further development by the Regional Office (RO), as requested 
below.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, and of the information necessary 
to complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

According to a copy of the October 1998 statement of the 
case, the veteran filed a claim of entitlement to 
reimbursement or payment of the cost of unauthorized medical 
services rendered at the University of California, Davis 
Medical Center from March 12, 1998 to March 20, 1998 in July 
1998.  The record indicates that the VAMC denied the claim in 
July 1998, and the veteran filed a notice of disagreement 
(NOD) with the decision later that month.  In September 1998, 
the VAMC reportedly authorized payment of expenses incurred 
at the University of California, Davis Medical Center from 
March 12 to March 13, 1998, and denied reimbursement of all 
expenses subsequently incurred at the facility.  The Board 
notes that the above documents have not been associated with 
the claims file.

While November 1998 correspondence from the veteran's 
representative notes that the veteran's substantive appeal 
was attached, this document is not in the claims file.

Following a preliminary review of the record, it does not 
appear that the Medical Administration Service (MAS) file has 
been associated with the veteran's claims folder.  The Board 
notes that the MAS file is ordinarily where the above noted 
documents would be located.

In September 2000 correspondence, the veteran requested a 
travel board hearing.  A review of the record reveals that a 
travel board hearing was not scheduled, and the record does 
not demonstrate that the request has been withdrawn.

When during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), the Board finds that it has no 
alternative under the new legislation but to remand this 
matter so that the veteran's records can be obtained from the 
VAMC.  The Board notes that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c) [38 U.S.C.A. § 5103A(c)], 
the efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile (38 U.S.C.A. § 5103A(b)(3)).  
If, after further development, the RO concludes that the 
veteran's records do not exist or that further efforts to 
obtain them would be futile, it must notify the claimant of 
the identity of the missing records, briefly explain the 
efforts taken by the VA to obtain such records, and describe 
any further action to be taken by the VA with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)).

Accordingly, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his claim, 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
medical records have been secured, the 
veteran should be requested to identify 
all sources of treatment that are not 
currently a part of the record.  After 
any necessary information and 
authorization are obtained from the 
veteran, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder.

3.  The RO should obtain a copy of the 
veteran's MAS file from the VAMC in 
Martinez, California.  The RO is again 
advised that the efforts to obtain VA 
records should continue until they are 
obtained unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile (38 U.S.C.A. § 
5103A(b)(3)).

4.  The RO should schedule the veteran 
for a hearing before a member of the 
Board in Phoenix, Arizona, in the order 
that this request was received relative 
to other cases on the docket for which 
hearings are scheduled to be held within 
this area.  38 U.S.C.A. § 7107(d)(2) 
(West Supp. 2000); 64 Fed. Reg. 53,302 
(2000) (to be codified at 38 C.F.R. §§ 
19.75, 20.704).

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


